Case 1:19-cv-02381-LTB-MEH Document 77-2 Filed 03/09/20 USDC Colorado Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02831-LTB-MEH
Walter Charnoff,

Plaintiff,
V.
Nancy Loving d/b/a Artsuite NY, Art Port,
LLC, Studio 41, LLC, David Hinkelman,
Martin St. Pierre, Alicia St. Pierre, and
ISP Holdings, Inc.,

Defendants.

 

AFFIDAVIT OF ALICIA ST. PIERRE

 

| Alicia St. Pierre, being duly sworn, state as follows:
do | am over the age of eighteen. | have personal knowledge of the matters

below, and | would testify thereto if called on to do so.

2. | live at 11 Lambs Lane, Cresskill, New Jersey 07626.

2. | own my house with my husband, Martin St. Pierre.

4. We have owned this house since 2011 and | have no present intent to live
elsewhere.

3 | have a New Jersey drivers’ license.

6. | had never been to Colorado.

7. | do not recall ever communicating with anyone in Colorado regarding any

business matters.
Case 1:19-cv-02381-LTB-MEH Document 77-2 Filed 03/09/20 USDC Colorado Page 2 of 4

8. | have never filed taxes in Colorado.

9. | do not have any bank accounts in Colorado.

10. | am one of the two owners of ISP Holdings, Inc. (“ISP”). My husband Martin
is the other owner.

11. ISP makes various passive investments.

12. | donot personally own any share of Art Port, Artsuite NY, or Studio 41, LLC
(“Studio 41”).

13. | have never held any management positions with Art Port, Artsuite NY, or
Studio 41.

14. | have never been employed by Art Port, Artsuite NY, or Studio 41.

15. | have never signed any contracts with Art Port, Artsuite NY, or Studio 41.

16. | have never exercised any control over the business practices of Art Port,
Artsuite NY, or Studio 41.

17. | have never directed Art Port, Artsuite NY, or Studio 41 or any of their
owners, employees, or contractors to take any actions or to refrain from taking any actions
vis-a-vis the sale of art.

18. | have no authority to direct Art Port, Artsuite NY, or Studio 41 to sell or
refuse to sell any artwork.

19. | have no authority to direct Art Port, Artsuite NY, or Studio 41 to ship or to
refuse to ship any artwork.

20. | have known Nancy Loving since 2013.
Case 1:19-cv-02381-LTB-MEH Document 77-2 Filed 03/09/20 USDC Colorado Page 3 of 4

21.

| only became aware of the sale of artwork by Art Port to Plaintiff Walter

Charnoff via Ms. Loving after Mr. Charnoff filed this lawsuit.

22.

23.

| have never communicated directly with Mr. Charnoff.

The first time | spoke with Ms. Loving regarding the art sold to Mr. Charnoff

was after this lawsuit was filed and my communications with Ms. Loving related solely to

ISP’s investment in Art Port.

24.

Charnoff.

25.

26.

Zt.

28.

| never instructed Ms. Loving or Art Port to delay shipping the art to Mr.

| do not personally have any business relationship with Ms. Loving.
| know Defendant David Hinkelman as one of the owners of Art Port.
| do not personally have any business relationship with Mr. Hinkelman.

| have never instructed Art Port, Artsuite, Studio 41, Ms. Loving or Mr.

Hinkelman to refuse to perform any contract with Mr. Charnoff or anyone else and | do

not have the authority to do so.
Case 1:19-cv-02381-LTB-MEH Document 77-2 Filed 03/09/20 USDC Colorado Page 4 of 4

FURTHER AFFIANT SAYETH NAUGHT.

2

Dated this Y_ March, 2020.

Cn

Alicia St. Pierre

 

STATE OF NEW JERSEY )
) ss.

COUNTY OF Bergen )

SUBSCRIBED, SWORN TO and Acknowledged before me this / day of March
2020, by Alicia St. Pierre, personally known to and appearing before me.

Notary ee

Mellssa Suarez, Esq.
Attorney at Law, NJ
Notary Public - Perpetual

Witness my hand and official seal.

My commission expires S45 halt
